internal_revenue_service number release date index number ------------------------ ----------------------------------------------------------- ------------------------------------ --------------------------------- in re ------------------------------------------- ------------------------------------------- ---------------------------------------- department of the treasury washington dc person to contact ----------------- id no ------------ telephone number -------------------- refer reply to cc fip - plr-119889-05 date date ----------------------------------------------------------- ---------------------------------------------------------------------- ---------------------------------------------------------- ------ -------------- taxpayer -------------------------------------------------- parent -------------------------------------------------- subsidiary ---------------------------------------------------- company x state v w x y z dear ------------------ ----- --- --- --- -- this is in response to the letter submitted by your authorized representative dated date requesting a ruling on whether assets held in certain variable_contract segregated_asset accounts are to be treated for federal_income_tax purposes as owned by taxpayer additional information was submitted in letters dated date and date taxpayer issues deferred and immediate variable_annuity contracts the taxpayer is a life_insurance_company taxable under sec_816 of the internal facts revenue code and is licensed to conduct an insurance_business in states and the district of columbia taxpayer is a wholly owned subsidiary of parent and is a stock_life_insurance_company organized under the laws of state taxpayer and its wholly owned subsidiary subsidiary file a consolidated_income_tax_return on a calendar_year basis contracts the contracts currently offer up to v variable investment options and a fixed investment option only taxpayer can add or remove investment options under the contracts the portion of a premium less any applicable state and local_taxes related to the premium a net premium allocated by the owner of a contract to the fixed investment option under the contract is held in taxpayer’s general account the portion of a net premium allocated to the variable investment options under a contract is held in a separate_account the separate_account which is registered with the securities_and_exchange_commission the sec as a unit_investment_trust under the investment_company act of as amended the act the assets of the separate_account are currently allocated among sub-accounts the existing sub-accounts that correspond to the variable investment options under the contracts taxpayer represents that the owners of the contracts do not possess investment control and sufficient other incidents_of_ownership over the assets in the existing sub-accounts to be considered the owner of those assets for federal_income_tax purposes each existing sub-account invests all of its assets in a regulated_investment_company an existing fund separate_account each new sub-account will represent an investment strategy based on the approximate year of a contract holder’s retirement each new sub- account will invest all of its assets in a regulated_investment_company a new fund adequately diversified within the meaning of sec_817 taxpayer represents that except as otherwise permitted by sec_1_817-5 of the income_tax regulations all the beneficial interests in each of the existing funds and new funds insurance funds are held by one or more insurance_companies and that public access to each of the insurance funds is available exclusively through the purchase of a variable_contract each insurance fund is a massachusetts business_trust registered with the sec under the act as an open-end management investment_company and shares of each taxpayer represents that all segregated_asset accounts under the contract are taxpayer will establish w new sub-accounts the new sub-accounts of the insurance fund are registered with the sec under the securities act of as amended initially each new fund will invest solely in funds from a certain subset of the existing funds the second-tier insurance funds however each new fund can choose to invest a portion of its assets from among x funds that are available to investors other than through the purchase of a variable_contract public funds all public funds are managed by company x or its affiliates company x is an affiliate of taxpayer and is a wholly owned subsidiary of parent no more than y of a new fund’s total assets will be invested in any single public fund and no more than z of a new fund’s total assets will be invested in any combination of public funds if fluctuations in the market values of second-tier insurance funds and public funds cause a new fund’s investments in public funds to exceed the y and z limits as of the last day of any fiscal quarter the new fund’s investments will be reallocated to comply with the limits within days of the end of such quarter each public fund invests in many assets the specific assets held by each new fund will be determined by an investment manager investment manager and will be subject_to change at any time other than a contract owner’s ability to allocate premiums and transfer dollars among the various new funds all investment decisions regarding the new funds will be made by the investment manager in its sole and absolute discretion a contract owner will not be able to direct a new fund’s investment in any particular asset and there will be no agreement or plan between taxpayer and a contract owner or between the investment manager and a contract owner regarding such an investment a contract owner has no knowledge of the present assets invested by a new fund and has no knowledge of the specific investment techniques of the investment manager interest in any of the new fund assets rather the contract owner will have only a contractual claim against taxpayer to collect cash under the terms of the contract requested ruling purposes as owned by taxpayer and not by the owner of a contract law the assets of each new sub-account will be treated for federal_income_tax a contract owner will have no legal equitable direct or indirect ownership sec_61 provides that the term gross_income means all income from whatever source derived including gains derived from dealings in property interest and dividends sec_817 defines a avariable contract as a contract that provides for the allocation of all or part of the amounts received under the contract to an account that pursuant to state law or regulation is segregated from the general asset accounts of the company and that provides for the payment of annuities or is a life_insurance_contract sec_817 provides that for purposes of subchapter_l and sec_7702 relating to definition of life_insurance_contract a variable_contract other than a pension contract that is otherwise described in sec_817 and that is based on a segregated_asset_account shall not be treated as a life_insurance_contract for any period and any subsequent period for which the investments made by such account are not in accordance with regulations prescribed by the secretary adequately diversified sec_817 provides in certain situations a look-through_rule for meeting the diversification requirements if all of the beneficial interests in a regulated_investment_company or trust are held by one or more a insurance_companies or affiliated companies in their general account or in segregated_asset accounts or b fund managers or affiliated companies in connection with the creation or management of the regulated_investment_company the diversification requirements of sec_817 are applied by taking into account the assets held by such regulated_investment_company sec_1_817-5 are the regulations prescribed by the secretary that set forth the diversification requirements for variable_contracts generally the investments of a segregated_asset_account will be considered to be adequately diversified for purposes of sec_817 and sec_1_817-5 if no more than percent of the value of the total assets of the account is represented by any one investment no more than percent by any two investments no more than percent by any three investments and no more than per cent by any four investments see sec_1_817-5 sec_1_817-5 provides that if the look-through_rule applies a beneficial_interest in an investment_company partnership or trust will not be treated as a single investment of the segregated_asset_account instead a pro_rata portion of each asset of the investment_company partnership or trust is treated for purposes of sec_1_817-5 as an asset of the segregated_asset_account sec_817 was enacted by congress as part of the deficit_reduction_act_of_1984 pub_l_no the 1984_act in the legislative_history of the 1984_act congress expressed its intent to deny annuity or life_insurance treatment to any variable_contract if the assets supporting the contract include funds publicly available to investors the conference agreement allows any diversified fund to be used as the basis of variable_contracts so long as all shares of the funds are owned by one or more segregated_asset accounts of insurance_companies but only if access to the fund is available exclusively through the purchase of a variable_contract from an insurance_company in authorizing treasury to prescribe diversification standards the conferees intend that the standards be designed to deny annuity or life_insurance treatment for investments that are publicly available to investors h_r conf_rep no pincite approximately two years after enactment of sec_817 the treasury_department issued proposed and temporary regulations prescribing the minimum level of diversification that must be met for an annuity or life_insurance_contract to be treated as a variable_contract within the meaning of sec_817 the preamble to the regulations stated as follows the temporary regulations do not provide guidance concerning the circumstances in which investor_control of the investments of a segregated_asset_account may cause the investor rather than the insurance_company to be treated as the owner of the assets in the account for example the temporary regulations provide that in appropriate cases a segregated_asset_account may include multiple sub-accounts but do not specify the extent to which policyholders may direct their investments to particular sub-accounts without being treated as owners of the underlying assets guidance on this and other issues will be provided in regulations or revenue rulings under sec_817 relating to the definition of variable_contracts fr date the text of the temporary regulations served as the text of proposed_regulations in the notice of proposed rulemaking see fr date the final regulations adopted with certain revisions not relevant here the text of the proposed_regulations a long standing doctrine_of taxation provides that ataxation is not so much concerned with the refinements of title as it is with actual command over the property taxed--the actual benefit for which the tax is paid 281_us_376 the incidence of taxation attributable to ownership of property is not shifted if the transferor continues to retain significant control_over the property transferred 435_us_561 333_us_591 309_us_331 without regard to whether such control is exercised through specific retention of legal_title the creation of a new equitable but controlled interest or the maintenance of effective benefit through the interposition of a subservient agency 749_f2d_513 8th cir rev g 578_fsupp_398 n d iowa revrul_77_85 1977_1_cb_12 considers a situation in which the individual purchaser of a variable_annuity contract retains the right to direct the custodian of the account supporting that variable_annuity to sell purchase and exchange securities or other assets held in the custodial_account the purchaser also is able to exercise an owner s right to vote account securities either through the custodian or individually the service concludes that the purchaser possesses asignificant incidents_of_ownership over the assets held in the custodial_account the service reasons that if a purchaser of an investment annuity_contract can select and control the investment_assets in the separate_account of the life_insurance_company issuing the contract then the purchaser is treated as the owner of those assets for federal_income_tax purposes thus any interest dividends or other income derived from the investment_assets is included in the purchaser s gross_income in revrul_80_274 1980_2_cb_27 the service applying revrul_77_85 concludes that if a purchaser of an annuity_contract can select and control the certificates of deposit supporting the contract then the purchaser is considered the owner of the certificates of deposit for federal_income_tax purposes similarly revrul_81_225 1981_2_cb_12 concludes that investments in mutual_fund shares to fund annuity_contracts are considered to be owned by the purchaser of the annuity if the mutual_fund shares are available for purchase by the general_public revrul_81_225 also concludes that if the mutual_fund shares are available only through the purchase of an annuity_contract then the sole function of the fund is to provide an investment vehicle that allows the issuing insurance_company to meet its obligations under its annuity_contracts and the mutual_fund shares are considered to be owned by the insurance_company finally in revrul_82_54 1982_1_cb_11 the purchaser of certain annuity_contracts can allocate premium payments among three funds and has an unlimited right to reallocate contract value among the funds prior to the maturity_date of the annuity_contract interests in the funds are not available for purchase by the general_public but are instead only available through purchase of an annuity_contract the service concludes that the purchaser’s ability to choose among general investment strategies for example between stock bonds or money market instruments either at the time of the initial purchase or subsequent thereto does not constitute control sufficient to cause the contract holders to be treated as the owners of the mutual_fund shares in christoffersen v u s the eighth circuit considered the federal_income_tax consequences of the ownership of the assets supporting a segregated_asset_account the taxpayers in christoffersen purchased a variable_annuity contract that reflected the investment return and market_value of assets held in an account that was segregated from the general_asset_account of the issuing insurance_company the taxpayers had the right to direct that their premium payments be invested in any one of six publicly traded mutual funds the taxpayers could reallocate their investment among the funds at any time the taxpayers also had the right upon seven days notice to withdraw funds surrender the contract or apply the accumulated value under the contract to provide annuity payments the court_of_appeals held that the taxpayer not the insurance_company that issued the annuity_contract owned the mutual_fund shares for federal_income_tax purposes thus the taxpayers were required to include in gross_income any gains dividends or other income derived from the mutual_fund shares in revrul_2003_91 2003_33_irb_347 a variable contractholder does not have control_over segregated account assets sufficient to be deemed the owner of the assets the variable_contracts at issue are funded by a separate_account that is divided into sub-accounts the issuing insurance_company can increase or decrease the number of sub-accounts at any time but there will never be more than sub-accounts available under the contracts each sub-account offers a different investment strategy interests in the sub-accounts are available solely through the purchase of a contract the investment activities of each sub-account are managed by an independent investment_advisor there is no arrangement plan contract or agreement between the contractholder and the issuing insurance_company or between the contractholder and the independent investment_advisor regarding the availability of a particular sub- account the investment strategy of any sub-account or the assets to be held by a particular sub-account other than a contractholder's right to allocate premiums and transfer funds among the available sub-accounts all investment decisions concerning the sub-accounts are made by the issuing insurance_company or the independent investment_advisor in their sole and absolute discretion a contractholder has no legal equitable direct or indirect interest in any of the assets held by a sub-account but has only a contractual claim against the issuing insurance_company to collect cash in the form of death_benefits or cash surrender values under the contract the service concludes that based on all the facts and circumstances the contractholder does not have direct or indirect control_over the separate_account or any sub-account asset and therefore the contractholder does not possess sufficient incidents_of_ownership over the assets supporting the variable_contracts to be deemed the owner of the assets for federal_income_tax purposes analysis incidents_of_ownership over new sub-account assets to be deemed the owner of the assets depends on all of the relevant facts and circumstances investment manager in its sole and absolute discretion a contract owner will not be able to direct a new fund’s investment in any particular asset and there will be no agreement or plan between taxpayer and a contract owner or between the investment manager and a contract owner regarding such an investment sufficiently broad to prevent the owner of a contract from making particular investment decisions through investment in a new sub-account only taxpayer can add or remove investment options under the contracts accounts of one or more insurance_companies or to investors described in sec_1 shares of each new fund will be available only to one or more segregated_asset the investment strategies of the new sub-accounts currently available are the determination of whether the owner of a contract possesses sufficient all investment decisions regarding the new funds will be made by the based on all the facts and circumstances a contract owner does not have direct f for the purpose of funding variable_contracts thus new fund shares are not sold directly to the general_public or indirect control_over the separate_account or any sub-account asset taxpayer represents that the owners of the contracts do not possess investment control and sufficient other incidents_of_ownership over the assets in the existing sub-accounts to be considered the owner of those assets for federal_income_tax purposes the owner of a contract will not be treated as the owner of the investments underlying the contract by reason of the addition of the new funds therefore the assets of each new sub- account will be treated for federal_income_tax purposes as owned by taxpayer and not by the owner of a contract so long as the contracts continue to satisfy the diversification requirements of ' h and taxpayer’s and contract owner’s future conduct is consistent with the facts of this ruling_request the contract owner will not be required to include the earnings on the assets held in the new sub-accounts in income under ' a except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by insurer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely s donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
